Carpenter, J.,
delivered the opinion of the court.
The defendants set up, in bar of this action, proceedings in 4he Orphans’ Court of Cumberland, under the act concerning the estates of persons who die insolvent. {Rev. L. 766; Rev. Stat. 346). The question raised by the demurrer is, whether a suit at law can be maintained against the administrators of an insolvent estate, by creditors who have presented their claims under the statute, no exceptions having been filed to the account, and the insolvency of the estate having been decreed by the Orphans’ Court ?
By the third section of the act, executors or administrators, who have reason to believe that .the estate of the decedent will prove insolvent, may apply to the Orphans’ Court of the proper county, and procure an order requiring creditors, after notice, to exhibit to the executor or administrator, under oath or affirmation, their claims against the estate. The eleventh section provides, that any creditor who fails duly to exhibit his claim shall be barred from prosecuting or recovering the same, unless the estate shall prove sufficient, after all debts exhibited and allowed are fully satisfied, or the creditor shall find property not inventoried or accounted for by the executor or administrator before distribution ; in which case such creditor shall receive his ratable proportion out of the same. * The statute thus en-. forces the exhibition of claims by creditors, by making neglect in this particular the subject of a statutory bar, except in the cases specified.
If the creditor duly presents his claim, a course of proceeding is prescribed applicable to such case. The executor or administrator, or other person interested, may file exceptions to such claim, which will then be adjudicated upon and settled by.the Orphans’ Court, unless the creditor, within a given time, shall elect to proceed at common law or in equity, in preference to having the same determined by the said court. The effect of a judgment obtained in another court, if the creditor should so elect, is settled in a subsequent section. If *403no exception is filed to the claim of the creditor, the statute declares that it shall be held and deemed as justly due. If upon the adjustment of the claims (as we take it, whether upon contestation or by acquiescence,) the estate appears to be insolvent, the court shall so decree, and direct the administrator or executor to proceed accordingly. The proceeds of the estate, real and personal, after payment of the preferred debts and expenses of administration, are to be distributed ratably among the applying creditors, under the direction of the Orphans’ Court, which is invested with power to enforce its orders.
By the twelfth section it is provided, that if any action shall be pending against the administrator at the time of making the application under the third section, or any action shall bo brought after the making of the application, the plaintiff may proceed to final judgment, unless the claim shall be adjusted, as before directed, or otherwise; but no execution shall in any case issue after the making of the said application, it being further provided, that the plaintiff shall be paid out of the estate ratably, in proportion to the amount of judgment recovered.
The policy of the aet seems to be, to. draw the settlement of such estates within the summary and convenient jurisdiction of the Orphans’ Court, not only to give in that forum a complete remedy to the creditor who may only exhibit his claim, but, under its provisions, to protect the administrator or executor who fully complies with its directions in the administration of the estate. The creditor is barred from bis action, unless he exhibits his claim to the administrator who has made application to have the estate declared insolvent. If the creditor exhibits the claim, and it is adjusted under the act, he is entitled to receive ratably according to the amount of his claim.
The act provides for two cases in which actions may be brought and prosecuted to judgment, and, by strong implication, seems to deny them in all others, the effect of the judgment in both cases being simply to ascertain or adjust the amount when the claim is valid, the plaintiff in no case,, *404the estate having been declared insolvent, being permitted to issue execution upon his judgment.
The first ease in which the plaintiff is permitted to proceed to judgment, is when the action has been previously brought, and is pending at the time of the application. In this case it is not defeated by the action of the administrator, but the plaintiff, if his elaim can be sustained at law, may proceed to establish its amount by the judgment of the court in which he had brought suit. The second, is when the action has been brought after the making of the application ; and if permitted to proceed to judgment the effect is the same as in the other case. This must apply, however, to the case only of an election by the creditor, cinder the third section, to seek another forum, exceptions having been filed to his account. It seems necessary so to construe the twelfth section, in order to harmonize the provisions of the statute. For what purpose should au action be brought in any other case? No execution can be taken out, and the judgment can serve no purpose but to adjust the amount of the elaim. The section, therefore, which regulates the prosecution of an action in the cases specified, permits the plaintiff to proceed to judgment, unless the claim has been adjusted. This language seems to imply, that if adjusted, then the plaintiff shall not be permitted to proceed. When the claim has been exhibited, and no exceptions have been filed, it has been adjusted by the very terms of the act: in such ease it is expressly provided that it shall be held and deemed as justly due. No exceptions were filed in this case, and the amount, therefore, has been conclusively settled by the simple acquiescence of those interested. We think that after the application no action can be maintained, except in pursuance of the provisions of the eighth section, and that the plea is a bar to the action.
Several objections have been made to the form of the plea, but which we consider immaterial. The plaintiffs having exhibited their elaim to the administrators, it would seem that it ought not to be open to them to deny that due notice had been given to them, &c.; matters, therefore, which if not traversable, aeed not be alleged with particularity as to time and place. *405But the application under oath to the Orphans’ Court, which is the foundation of the proceedings in that court, is averred in the words of the act, and with due particularity. The foundation being so laid, (which seems necessary as a question of pleading, in order to give the court jurisdiction,) every intendment must be made in favor of the validity of the proceedings. Upon the mode of pleading now adopted in cases in courts of particular jurisdiction, and applying them to this case, it is sufficient, after a short statement of these matters of inducement, which seem necessary to show the character and effect of the decree, to aver the final decree of insolvency.
It was not necessary to go farther, and show' what action had been had by the administrators upon the decree of insolvency. The estate having been declared insolvent upon their application, they may be held responsible for its due administration, but if must be in another mode.
Demurrer overruled.